MEMORANDUM***
Nilo Venturillo Mariano, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings based on inef*577fective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252(b)(1). We review for abuse of discretion the denial of a motion to reopen. Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996). We conclude that the BIA did not abuse its discretion because Mariano failed to satisfy the requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and because this case does not involve an egregious set of facts. Cf. Castillo-Perez v. INS, 212 F.3d 518, 525-26 (9th Cir.2000).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.